Citation Nr: 0001296	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-27 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there is new and material evidence to reopen the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1970 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a July 1993 rating decision.  Although the RO notified the 
veteran of that decision, he did not perfect an appeal of the 
determination.  

2.  Evidence received since the July 1993 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim of entitlement to service connection for PTSD 
is plausible.  


CONCLUSIONS OF LAW

1.  The July 1993 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).  

2.  There is new and material evidence to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303(d), 3.304(f) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied entitlement to service connection for PTSD in a 
July 1993 rating decision.  The veteran submitted a notice of 
disagreement upon notification of that decision.  However, he 
failed to perfect his appeal.  Therefore, the RO's decision 
of July 1993 is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The Board observes that the RO's February 1996 rating 
decision failed to address whether there was new and material 
evidence to reopen the veteran's previously denied claim.  
However, the Court of Appeals for the Federal Circuit held 
that 38 U.S.C.A. § 7104(b) confers jurisdiction on the Board 
to consider previously adjudicated claims only if new and 
material evidence has been presented.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  As a jurisdictional 
matter, the question of whether new and material evidence had 
been submitted may be raised at any time during proceedings 
by any party or the tribunal, and must be adjudicated before 
addressing the merits. Id.  Therefore, the Board must first 
determine whether there is new and material evidence to 
reopen the claim before it may proceed to evaluate it on the 
merits.       

The evidence of record at the time of the July 1993 rating 
decision included service medical records, service personnel 
records, and the report of the June 1993 VA examination.  The 
RO denied service connection for PTSD because there was no 
diagnosis of the disorder of record.  

Evidence received after the July 1993 rating decision 
includes VA medical records, the veteran's November 1995 
stressor statement, and the report of the December 1995 VA 
examination.  The Board finds that this evidence provides a 
sufficient basis for reopening the veteran's claim.  
Specifically, the VA examination report shows a diagnosis of 
PTSD.  In addition, the veteran's stressor statement includes 
descriptions of alleged in-service stressors on which his 
claim for PTSD is based.  The Board finds this evidence is 
new and material within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108; 
Winters, 12 Vet. App. at 206.  

In addition, insofar as the diagnosis of post-traumatic 
stress disorder has related the current symptoms to stressors 
alleged by the veteran, the Board finds the service 
connection claim to be well grounded under the holding in 
Gaines v. West, 11 Vet. App. 353, 357 (1998).  


ORDER

As there is new and material evidence, the veteran's claim of 
entitlement to service connection for PTSD is reopened.  

The claim for service connection for post-traumatic stress 
disorder is well grounded.  


REMAND

As indicated above, the Board has found new and material 
evidence regarding the previously denied claim for service 
connection for PTSD and has reopened the claim and found it 
well grounded.  However, before proceeding to evaluate the 
veteran's claim on the merits, the Board finds that 
additional development is required.  

During the December 1995 VA psychiatric examination, the 
veteran related that he had just completed a six-week PTSD 
program.  Although he was not specific, it is most likely 
that this program was part of the veteran's VA treatment.  
However, a review of the claims folder reveals only VA 
medical records through August 1994 and one record dated in 
April 1998.  VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  This evidence should be secured 
before any further evaluation of the veteran's claim is 
attempted.  In addition, as there is a current diagnosis of 
post-traumatic stress disorder related to the veteran's 
claimed stressors, the RO should, to the extent possible, 
attempt to verify with the service department the claimed 
stressors.  

The Board notes that, during the course of the veteran's 
appeal, VA amended 38 C.F.R. § 3.304(f), which deals with 
service connection claims for PTSD, to implement changes as 
set forth in Cohen v. Brown, 10 Vet. App. 128 (1997).  See 64 
Fed. Reg. 32,807-32808 (1999) (effective March 7, 1997).  The 
RO should be cognizant of pertinent changes when 
readjudicating the veteran's claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain copies of the 
veteran's VA medical records dated from 
August 1994 and associate those records 
with the claims folder.  

2.  The RO should undertake, to the 
extent possible, any indicated 
development with United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), formerly known as the 
United States Army & Joint Services 
Environmental Support Group (ESG), 
necessary to verify any of the stressors 
claimed by the veteran.  

3.  After completing to the extent 
possible any necessary development in 
addition to that specified above, the RO 
should adjudicate the veteran's claim of 
entitlement to service connection for 
POST-TRAUMATIC STRESS DISORDER on a de 
novo basis.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
notified.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

